Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a protective film comprising a display area through which an image is transmitted and in the display area of the protective film, each of: a polymer film; an adhesive layer disposed on the polymer film, the adhesive layer comprising: a base resin and a microcapsule which is in the base resin, and the microcapsule comprising: a core portion comprising an adhesive strength modifier including at least one of poly(2-ethylhexyl acrylate, polybutylacrylate, polyvinylacetate, polyethylacrylate, polymethylacrylate, polybenzylacrylate, polyphenoxyethylacrylate, polyacrylicacid, polyhydroxyethylmethacrylate, polyglycidylmethacrylate, and polyacetoacetoxyethylmethacrylate; and an outer coating surrounding the core portion; and a first adhesive strength in a first state, and a second adhesive strength in a second state in which a heat or ultraviolet ray is provided thereto, wherein the second adhesive strength is equal to or smaller than about 25% of the first adhesive strength.

Independent claim 12 recites a display device comprising: a display module foldable with respect to at least one folding axis, the display module including a display area through which an image is transmitted; and a protective film disposed on the display module and comprising: a display area which transmits the image from the display module and corresponds to the display area of the display module, and the display area of the protective film comprising a polymer film and an adhesive layer which is disposed between the polymer film and the display module, wherein the adhesive layer comprises: a base resin and a microcapsule which is in the base resin, the microcapsule comprising a core portion comprising an adhesive strength modifier including at least one of poly(2-ethylhexyl acrylate, polybutylacrylate, polyvinylacetate, polyethylacrylate, polymethylacrylate, polybenzylacrylate, polyphenoxyethylacrylate, polyacrylicacid, polyhydroxyethylmethacrylate, polyglycidylmethacrylate, and polyacetoacetoxyethylmethacrylate; and an outer coating surrounding the core portion, and a first adhesive strength and a first haze value in a first state and has a second adhesive strength and a second haze value in a second state in which a heat or ultraviolet ray is provided to the adhesive layer, wherein the second adhesive strength is equal to or smaller than about 25% of the first adhesive strength, and the second haze value is greater than the first haze value.

The prior art fails to teach or render obvious a protective film comprising the combination of a polymer film with an adhesive layer disposed on the polymer film such that the adhesive layer comprises a base resin and a microcapsule which is in the base resin, and the microcapsule comprises a core portion comprising an adhesive strength modifier including at least one of poly(2-ethylhexyl acrylate, polybutylacrylate, polyvinylacetate, polyethylacrylate, polymethylacrylate, polybenzylacrylate, polyphenoxyethylacrylate, polyacrylicacid, polyhydroxyethylmethacrylate, polyglycidylmethacrylate, and polyacetoacetoxyethylmethacrylate and an outer coating surrounding the core portion such that the adhesive exbibits a first adhesive strength in a first state, and a second adhesive strength in a second state when  heat or ultraviolet ray is provided thereon and the second adhesive strength is equal to or smaller than about 25% of the first adhesive strength.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787